         Case 1:17-cv-00051-PAC Document 119 Filed 02/05/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ________________________________________

 STEVEN TILCHEN

                                                        Case No. 17-CV-00051 (PAC)
                                     Plaintiff,

                v.                                      DECLARATION OF
                                                        ETHAN A. BRECHER IN
                                                        SUPPORT OF
                                                        PLAINTIFF’S MOTION
 CEMD ELEVATOR CORP. d/b/a CITY                         FOR SUMMARY
 ELEVATOR, MITCHELL HELLMAN,                            JUDGMENT
 STEPHA DIEMER, CARL ALONGIS and
 KONE, INC.,


                                     Defendants

 ________________________________________




       ETHAN A. BRECHER, an attorney duly admitted to the practice in the courts of this

State, hereby declares as follows:


       1.      I am an attorney admitted to practice in the State of New York and the managing

partner of the Law Office of Ethan A. Brecher, LLC located at 600 Third Avenue, 2nd Floor,

New York, New York, 10016. I represent the Plaintiff Steven Tilchen (“Plaintiff” or “Tilchen”)

in the above-captioned action. I am fully familiar with the facts and circumstances stated herein

and I respectfully submit this declaration in support of Plaintiff’s Motion for Summary Judgment

seeking dismissal of Defendants’ CEMD Elevator Corp. d/b/a City Elevator (“CEMD”), Mitchell

Hellman (“Hellman”), Stephan Diemer (“Diemer”) and Carl Alongis (“Alongis”)(collectively
           Case 1:17-cv-00051-PAC Document 119 Filed 02/05/19 Page 2 of 7



the “Defendants”) sole tortious interference counterclaim against Tilchen pursuant to Fed. R.

Civ. P. 56.

        2.     Tilchen commenced this action on January 4, 2017 by filing his Complaint (DE 1)

and filed a Second Amended Complaint on July 31, 2017 (DE 54).

        3.     The Defendants filed their Answer to Plaintiff’s Second Amended Complaint with

Counterclaims on September 7, 2017 (DE 64). The Defendants’ sole claim against Tilchen is

“tortious interference with contract” for contracts allegedly between CEMD and its customers.

        4.     Tilchen filed his Answer to the Defendants’ counterclaim on September 8, 2017

(DE 65).

        5.      The parties engaged in discovery and all fact discovery was due by March 31,

2018.

        6.     Defendant KONE Inc. (“KONE”) mailed a copy of the asset purchase agreement

executed between CEMD and KONE on July 28, 2016 (the “APA”) to Tilchen’s former counsel.

A true and correct copy the letter and the enclosed APA is attached as Exhibit 1.

        7.     KONE produced Revised Schedule 1.01(a) and Revised Schedule 1.01(b) to the

APA, which list the Assumed Maintenance Contracts purchased by KONE from CEMD. A true

and correct copy is attached as Exhibit 2.

        8.     KONE produced Revised Schedule 1.01(f) of the APA, which list the WIP

Contracts purchased by KONE from CEMD. A true and correct copy is attached as Exhibit 3.

        9.     KONE produced the Assignment and Assumption Agreement between Kone and

CEMD, executed on August 31, 2016. A true and correct copy is attached as Exhibit 4.

        10.    On August 27, 2018, counsel for Defendants filed a letter requesting a pre-motion

conference regarding Defendants’ motion for summary judgment (DE 93). The Defendants



                                                2
         Case 1:17-cv-00051-PAC Document 119 Filed 02/05/19 Page 3 of 7



stated that they sought to file a motion for summary judgment in favor of their tortious

interference counterclaim. The Defendants also stated that “Plaintiff produced thirteen contracts,

which he executed as a principal of, Keystone Iron & Wire Corp., a competing entity. These

thirteen contracts were all with CEMD’s customers who had ongoing contracts with CEMD.”

       11.     Tilchen produced agreements between Keystone Iron & Wire Works, Inc.

(“Keystone”) and sixteen former KONE customers for elevator maintenance.

       12.     A true and correct copy of the Keystone contract for equipment located at 1273

East 58th St., BK, NY 11234 with owner/agent The Guild for Exceptional Children is attached as

Exhibit 5.

       13.     A true and correct copy of the Keystone contract for equipment located at 260

68th St., BK, NY 11220 with owner/agent The Guild for Exceptional Children is attached as

Exhibit 6.

       14.     A true and correct copy of the Keystone contract for equipment located at 33

Washington St., Lawrence, NY 11559; 44 Front St., Lawrence, NY; 385 Central Ave.,

Lawrence, NY; & 635 Central Ave. Cedarhurst, NY 11516 with owner/agent Hebrew Academy

of the Five Towns is attached as Exhibit 7.

       15.     A true and correct copy of the Keystone contract for equipment located at 306

East 59th Street, NY, NY with owner/agent Humane Society of New York is attached as Exhibit

8.

       16.     A true and correct copy of the Keystone contract for equipment located at 620

Central Ave., Cedarhurst, NY 11516 with owner/agent Kulanu Academy is attached as Exhibit 9.

       17.     A true and correct copy of the Keystone contract for equipment located at 340

East 54th Street, NY, NY with owner/agent Neighborhood Playhouse is attached as Exhibit 10.



                                                3
        Case 1:17-cv-00051-PAC Document 119 Filed 02/05/19 Page 4 of 7



       18.     A true and correct copy of the Keystone contract for equipment located at 165

North Village Ave., 30 Hempstead Ave., RVC, NY 11570with owner/agent RVC Association

LP c/o Rhodes Management is attached as Exhibit 11.

       19.     A true and correct copy of the Keystone contract for equipment located at 801

Amsterdam Ave., NY, NY with owner/agent Ryan Center is attached as Exhibit 12.

       20.     A true and correct copy of the Keystone contract for equipment located at 53 East

80th Street, NY, NY 10075 with owner/agent Sagansky Residence is attached as Exhibit 13.

       21.     A true and correct copy of the Keystone contract for equipment located at 1300

Club Drive, Hewlett, NY 11557 with owner/agent Seawane County Club is attached as Exhibit

14.

       22.     A true and correct copy of the Keystone contract for equipment located at 20

Greene Street, NY, NY with owner/agent T. George Realty is attached as Exhibit 15.

       23.     A true and correct copy of the Keystone contract for equipment located at 4 East

39th Street, NY, NY with owner/agent The Berkshire Bank is attached as Exhibit 16.

       24.     A true and correct copy of the Keystone contract for equipment located at 229

East 24th Street, N.Y. with owner/agent Brookefield Condominiums is attached as Exhibit 17.

       25.     A true and correct copy of the Keystone contract for equipment located at 146

Chambers Street, NY, NY with owner/agent Jordan Cooper Real Estate is attached as Exhibit 18.

       26.     A true and correct copy of a maintenance contract between Keystone and Joseph

Neto & Associates/Project Renewal for equipment located at 215-225 East 45th Street, NY, NY

10017 is attached as Exhibit 19.

       27.     A true and correct copy of the unexecuted Keystone contracts for equipment

located at 185 Varick Street, NY, NY with owner/agent Varick Realty is attached as Exhibit 20.



                                               4
         Case 1:17-cv-00051-PAC Document 119 Filed 02/05/19 Page 5 of 7



       28.     CEMD produced contracts between CEMD and customers typically identified by

the location of the equipment to be serviced.

       29.     A true and correct copy of the CEMD contract for equipment located at 53 East

80th Street, NY, NY 10075 is attached as Exhibit 21.

       30.     A true and correct copy of the CEMD contract for equipment located at 801

Amsterdam Ave., NY, NY is attached as Exhibit 22.

       31.     A true and correct copy of the CEMD contract for equipment located at 185

Varick Street, NY, NY is attached as Exhibit 23.

       32.     A true and correct copy of the CEMD contract for equipment located at 306 East

59th Street, NY, NY is attached as Exhibit 24.

       33.     A true and correct copy of the CEMD contract for equipment located at 1273 East

58th St., BK, NY 11234 is attached as Exhibit 25.

       34.     A true and correct copy of the CEMD contract for equipment located at 260 68th

St., BK, NY 11220 is attached as Exhibit 26.

       35.     A true and correct copy of the CEMD contract for equipment located at 4 East

39th Street is attached as Exhibit 27.

       36.     A true and correct copy of the CEMD contract for equipment located at 620

Central Ave., Cedarhurst, NY 11516 is attached as Exhibit 28.

       37.     A true and correct copy of the CEMD contract for equipment located at 165 North

Village Ave., 30 Hempstead Ave., RVC, NY 11570 is attached as Exhibit 29.

       38.     A true and correct copy of the CEMD contract for equipment located at 635

Central Ave. Cedarhurst, NY 11516 is attached as Exhibit 30.




                                                 5
         Case 1:17-cv-00051-PAC Document 119 Filed 02/05/19 Page 6 of 7



       39.     A true and correct copy of the CEMD contract with Seawane Country Club is

attached as Exhibit 31.

       40.     A true and correct copy of the CEMD contract with Neighborhood Playhouse is

attached as Exhibit 32.

       41.     A true and correct copy of the CEMD contract for equipment located at 20 Greene

Street, NY, NY 10013 is attached as Exhibit 33.

       42.     Upon information and belief, CEMD did not produce contracts with customers

identified in the Keystone agreements as owner/agent: Jordan Cooper Real Estate, Project

Renewal, or Brookefield Condominiums.

       43.     KONE produced Amendment 1 No. the Asset Purchase Agreement executed by

CEMD and KONE on February 12, 2018 (“the Amendment”). Two exhibits to the Amendment

list former CEMD contracts which were cancelled. A true and correct copy of the Amendment

and the provided exhibits is attached as Exhibit 34.

       44.     Hellman was deposed on November 21, 2017. A true and correct copy of excepts

of the transcript of his deposition is attached as Exhibit 35.

       45.     CEMD produced a list of CEMD contracts which Hellman testified were

contracts that Tilchen allegedly tortiously interfered (the “Hellman List”). A true and correct

copy of the Hellman List is attached as Exhibit 36.

       46.     In KONE’s Answers to Plaintiff’s Second Set of Interrogatories, dated March 13,

2018, KONE stated that all of the contracts listed on the Hellman List were cancelled, with the

exception of the contract for 119 Chambers Street. Kone stated that it could not find a record of

any such contract or cancellation. A true and correct copy of Kone’s Answers to Plaintiff’s

Second Set of Interrogatories is attached as Exhibit 37.



                                                  6
         Case 1:17-cv-00051-PAC Document 119 Filed 02/05/19 Page 7 of 7



       47.     Diemer was deposed on January 4, 2018. A true and correct copy of excepts of

the transcript of his deposition is attached as Exhibit 38.


       Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct.


Dated: New York, New York
      February 5, 2019



                                               Respectfully submitted,

                                               /s/ Ethan A. Brecher
                                               ETHAN A. BRECHER (EB 3425)
                                               Law Office of Ethan A. Brecher, LLC
                                               600 Third Avenue, 2nd Floor
                                               New York, NY 10016
                                               Phone: (646) 571-2440
                                               Fax: (888) 821-0246
                                               Email: ethan@ethanbrecherlaw.com

                                               Attorney for Plaintiff




                                                  7
